Title: Enclosure: Victor du Pont’s Notes on Samuel F. Du Pont, [ca. 7 December 1815]
From: Du Pont, Victor Marie,Du Pont, Samuel Francis
To: Jefferson, Thomas


            
              ca. 7 Dec. 1815
            
            A Few Facts in Support of the request made by Victor du Pont of a Warrant of Midshipman for his son Samuel Francis—
            Two objections will probably be made
            1o Mr du Pont is a foreigner
            2o What has Mr d. P. done to obtain a preference from the Government
            The first of these objections can be answered in stating that V. d. P. came over to the U.S. upwards of twenty eight years ago and has been naturalised about sixteen years—That when living in the State of New york he has held two Commissions under Governors Lewis & Tompkins, one of 1t major of militia, the other for an office of trust & profit, Clerk of a County—Since V. d. P. lives in the State of Delaware he has been elected twice and is now a member of the State Legislature, So in point of Citizenship he is equal to any naturalised Citizen in the union.
            In answer to the Second objection, it will be  easy to prove that the Messr du Pont who are naturalised have been usefull & active Citizens, and that their father who is not naturalised But who was employed by the french government in the confection of the treaty of 1783 has since that time been a constant friend and a zealous supporter  & advocate of the rights & interests of the United States in france—V. d. P just before his naturalisation was Several years consul of the French Republic and his conduct in that capacity contrary to that of some of his predecessors has been as he was informed perfectly satisfactory to the State & to the general Government—
            The Messrs du Pont have imported the first Merino Ram in the U.S.
            They have established some of the first and of the most extensive Factories in this Country, and which are Certainly among the most perfect of their kind—
            During the late War the Messr du Pont have at their own expence (except the muskets which were loaned to them by the Commisary general) raised & equiped three Companies of Volunteers called the Brandywine Rangers making a respectable force of 280 effective men, well uniformed and disciplined—the men were drilled once a week and excercised to sham battles in the woods and among the Rocks of the Brandywine, of these 280 men about 200 were in the employ of the Messr du Pont, consequently every afternoon drill did cost them somewhere about $100 in wagges—the amount of these wagges, of the ammunition and other attending expences, was a voluntary War tax of considerable magnitude, and will they hope place them in the ranks of those who have well deserved of their Country
            All they ask is the chance of placing in the Navy a very promising youth, who will probably do honor to the Service & follow the steps of our Brave commanders
          